RE: CLASS A COUNTY OFFICER SALARIES
THIS LETTER IS TRANSMITTED AS A FOLLOWING LETTER CLARIFYING MY RESPONSE TO YOUR PRIOR REQUEST ABOUT THE MANNER IN WHICH CLASS "A" COUNTY OFFICERS ARE TO BE PAID.
UNDER 19 O.S. 180.61(A) (1981), SO-CALLED CLASS "A" COUNTY OFFICERS INCLUDE ENFORCEMENT OFFICERS OR THOSE CHARGED WITH ENFORCING THE LAWS RELATING TO PUBLIC PEACE AND SAFETY: THE COUNTY SHERIFF, THE COUNTY TREASURER, THE COUNTY CLERK, THE COURT CLERK, THE COUNTY ASSESSOR, AND THE MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS. THE BASIC SALARIES OF THIS GROUP OF OFFICERS IS COMPUTED BY THE USE OF A STATUTORILY MANDATED FORMULA SET FORTH IN 19 O.S. 180.62 (1988), AND THE AMOUNT OF THIS BASE SALARY DIFFERS FROM COUNTY TO COUNTY, DEPENDING UPON THE NET VALUATION OF THE TANGIBLE TAXABLE PROPERTY IN THE COUNTY. FOR EXAMPLE, THE BASIC SALARY FOR COUNTIES IN WHICH THERE IS SUCH A NET VALUATION OF OVER FIFTY MILLION DOLLARS ($50, 000,000.00) IS $18,790.00 PER YEAR. ID. THE STATUTES FOLLOWING THIS PROVISION ESTABLISH A NUMBER OF FACTORS THAT ARE LOOKED TO IN INCREASING THE SALARIES PAID TO SUCH OFFICIALS.
THE PURPOSE OF THE STATUTORY SCHEME IS STATED TO BE TO "ESTABLISH SAID SALARIES AND WAGES BY GENERAL LAW APPLICABLE THROUGHOUT THE STATE UNDER A UNIFORM SCHEDULE FIXING SUCH SALARIES AND WAGES AND FUTURE INCREASES AND REDUCTIONS THEREOF" UPON THE FACTORS TAKEN INTO ACCOUNT BY THE STATUTES. 19 O.S. 180.58. FROM THIS LANGUAGE, IT WOULD APPEAR THAT IT IS CLEARLY LEGISLATIVE INTENT THAT ORDINARILY THE SALARIES OF THIS GROUP OF OFFICERS IN ANY GIVEN COUNTY BE THE SAME.
HOWEVER, THIS GENERAL RULE MUST BE TEMPERED WITH THE REALIZATION THAT BOTH THE OKLAHOMA CONSTITUTION AND STATUTORY LAW PROHIBIT THE INCREASING OR DECREASING OF AN OFFICER'S SALARY DURING HIS TERM OF OFFICE, UNLESS THE LAW AUTHORIZING SAME WAS ENACTED PRIOR TO HIS ASSUMPTION OF OFFICE. KIRK V. BD. OF COUNTY COMMISSIONERS MUSKOGEE COUNTY, 595 P.2D 1334 (OKLA. 1979); 19 O.S. 1981,
180.63E; OKLA. A.G. OPIN. NO. 81-229. ACCORDINGLY, IT IS POSSIBLE FOR TWO CLASS "A" COUNTY OFFICERS IN THE SAME COUNTY TO RECEIVE DIFFERENT SALARIES DURING THE SAME YEAR.
WHETHER A DISPARITY OF SALARY IS PROPER IN ANY GIVEN INSTANCE IS A MATTER THAT WOULD REQUIRE A FACTUAL REVIEW OF THE FACTS INVOLVED IN THAT CASE, SOMETHING THAT THIS OFFICE IS PROHIBITED TO INDULGE IN BY THE LEGISLATURE. 74 O.S. 18B.
(MICHAEL SCOTT FERN)